DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,805,542 to Liu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are broader then and fully encompassed by those of the patent, i.e. claims 1-4 are fully encompassed by claim 1 of the patent, claims 5-13 by claims 2-10 of the patent respectively, claims 14-17 by claim 11 of the patent and claims 18-20 by claims 12-14 of the patent respectively.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,447,929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patent except for dependent claims 2-3 and 12-13 which are rendered obvious in view of the .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,447,929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader then and fully encompassed by the claims of the patent except for dependent claims 5-6 and 18-19 which are rendered obvious in view of the prior art (i.e. see art rejection below as to how the prior art discloses the claim language).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0148216 A1 to Pavagada et al in view of U.S. Patent 9,751,639 to Dvorak et al.
Claims 1-7 
With respect to claim 8 Pavagada further discloses wherein the description information generated by the processor includes a motion vectors (paragraph 26).
However, Pavagada does not expressly disclose wherein the description information generated by the processor includes a motion indication line, which includes a curve segment representing the interference information and a straight line segment representing the smooth information.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of representing motion vectors as motion indication lines which include curved segments and straight line segments are well known and expected in the art.  At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have used motion indication lines, as discussed above, for representing motion as disclosed in Pavagada for marking frames for doing so would be use of a known technique for representing motion to improve similar devices in the same way.
With respect to claim 9 Pavagada further discloses wherein the method further comprises in the shooting process of the target image, if a selected event of interest from a user is received, adding label information to an image clip in the target image that corresponds to the selected event of interest (paragraph 72).
With respect to claim 10 Pavagada further 
With respect to claims 11 and 12 Pavagada further discloses wherein the method further comprises determining image clips which are associated with the respective interference information in the description information and to which no label information is added, and cutting the target image by deleting the determined image clips to obtain a cut image (paragraph 35).
With respect to claim 13 Pavagada further discloses wherein the method further comprises according to time periods of occurrence of the respective interference information in the description information, determining image clips in corresponding time periods in the target image (paragraph 36).
With respect to claim 14 Pavagada discloses, in Fig. 1-4B, an image system, comprising: a shooting module configured to shoot a target image (paragraph 19, 20 and 22); and a processor (paragraph 23 and 25) configured to, when an edit triggering event for the target image is detected (paragraph 29-30): acquire description information associated with the target image (paragraph 26), the description information including interference information that affects image quality occurred in a shooting process of the target image (paragraph 28-29), the description information including at least one of motion data of a carrying member that carries a shooting module configured to acquire the target image (paragraph 26), and edit image clips in the target image which are associated with respective interference information of the description information to obtain a processed target image (paragraph 29 and 31-33).
Pavagada
However, in analogous art, Dvorak teaches the desire to mount a “commercial” or “off-the-shelf” camera within an aircraft (column 3 line 65 through column 4 line 3) and associating motion data comprising acceleration in one or more directions of the aircraft with the captured images and the motion data is used to determine if the image is desirable or not (column 5 lines24-28 and 55-57 and column 6 lines 6-12).  Note: column 8 lines 32-36 states the device uses the VectorNav VN-200 GPS/IMU as the source for the attitude data which can be seen in the provided User Manual uses accelerometers to determine attitude data (page 6, second paragraph of section 1.3).  At the time the invention was effectively filed it would have been obvious to have included acceleration measurements of motion as taught by Dvorak with the motion data used by Pavagada as Pavagada discloses their system can be utilized by a variety of devices (paragraph 19), their process is for automatically detecting portions of videos that a user may want to remove (paragraph 17), and the sensors Pavagada uses can comprise sensors within the camera and “other modules capable of determining location, orientation, and motion of video capture device 60 during capture of each frame of the captured video” (paragraph 24).  These are similar to the attitude sensors of Dvorak as the attitude of the aircraft effects the orientation and motion of the camera and Dvorak indicates this information is related to determining if an image taken at the time of the attitude measurement is a desired image to a user.
With respect to claim 15 Pavagada in view of Dvorak discloses where the interference information that affects the image quality comprises at least one of: acceleration data or angular acceleration data (column 8 lines 32-36of Dvorak; the device uses the VectorNav VN-200 GPS/IMU as the source for the attitude data which 
With respect to claim 16 Pavagada in view of Dvorak discloses wherein: the interference information that affects the image quality comprises: acceleration and/or angular velocity of the carrying member that carries the shooting module in one or more directions (paragraph 24 of Pavagada).
With respect to claim 17 Pavagada in view of Dvorak discloses wherein: the interference information that affects the quality of the target image comprises: acceleration and/or angular velocity of the moving object that mounts the carrying member in one or more directions (column 8 lines 32-36of Dvorak; the device uses the VectorNav VN-200 GPS/IMU as the source for the attitude data which can be seen in the provided User Manual uses accelerometers to determine attitude data (page 6, second paragraph of section 1.3)).
With respect to claim 18 Pavagada further discloses wherein the processor is further configured to record description information of the target image in the shooting process of the target image (paragraph 26).
With respect to claim 19 Pavagada further discloses wherein: the processor is further configured to, in the shooting process of the target image, detect the motion data of the imaging apparatus, and generate the description information according to the detected associated motion data (paragraph 26).
With respect to claim 20 Pavagada further discloses wherein the processor is further configured to: when the detected motion data includes interference data that affects the quality of the target image, generate interference information, or when the detected motion data does not include the interference data that affects the quality of the target image, generate smooth information, wherein the interference information and the smooth information form the description information (paragraph 35-36 and 42; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

June 30, 2021